5 Md. App. 199 (1968)
246 A.2d 312
JAMES REID
v.
WARDEN, MARYLAND PENITENTIARY.
No. 30, September Term, 1968.
Court of Special Appeals of Maryland.
Decided October 2, 1968.
Before MURPHY, C.J., and ANDERSON, MORTON, ORTH, and THOMPSON, JJ.
PER CURIAM:
The application of James Reid for leave to appeal from an order of Judge Shirley B. Jones, presiding in the Criminal Court of Baltimore, denying relief prayed in a petition under the Uniform Post Conviction Procedure Act is denied for the reasons set forth by Judge Jones in the memorandum accompanying the order.
We note, however, that the test of the inadequacy of counsel is no longer whether the representation was so deficient as to make a farce out of the trial. The rule followed by this Court is that counsel is incompetent when under all the circumstances of the particular case the accused has not been afforded a genuine and effective representation. Green v. Warden, *200 3 Md. App. 266. From the record before us, we find that the applicant was afforded adequate and effective representation.
Application denied.